PUTNAM, J.,
(dissenting.) Defendant did not catch the fish in question. He found them in a net placed by another party. He proceeded to take the net, with the fish in it, to the shore. While they were being so conveyed I think the fish were not in possession of defendant within the meaning of the statute, unless he intended to keep them. It is not clear that he so intended. The presumption is against such an intent. • I think the question of his intent, under the circumstances of the case, was one of fact for the jury, and hence that the trial judge properly disposed of the case.